DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this divisional application filed on 12/19/19
Specification
The disclosure is objected to because of the following informalities: The disclosure should include “CROSS-REFEENCE TO RELATED APPLICATIONS” section. Appropriate correction is required.
					Abstract
The abstract of the disclosure is objected to because it is long.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-8 are objected to because of the following informalities:  the phrase “characterized in that” should be replaced with “wherein” consistent with the language guidelines for drafting claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 11, Applicant recites “hard and heavy cylinder”. One of ordinary skill in the art reading the disclosure will not be able to ascertain and understand what the terms “hard” and “heavy” clearly 
Claim 3 recites the limitation "the edge angle" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The same applies to claims 4.
Claim 4 recites the limitation "the slots" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The same applies to claims 5-6.
Claim 8 recites the limitation "the light existing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the drum" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanobe et al. (US 8,562,916 B2) in view of Kline et al. (US 5,656,248).
Regarding claim 1, Yamanobe et al. discloses a machine (Fig.4:1) to carry out the method of reduction and removal of pathogenic agents and microorganisms contained in solids (col.1, lines 6-11), comprising: a front chamber (Fig.4:1a) for the entrance of the material; a contiguous rear chamber  (Fig.4:7c) associated with the entrance chamber, by means of (this phrase is considered to invoke 112(f) and is equivalent to gate 2 as shown in Fig.4) which the processed material is expelled; said contiguous rear chamber containing a grinding means (this phrase is considered to invoke 112(f) and is equivalent to the grinding in col.23, lines 46-18) that rotates when it is actuated by an engine; and a piston (Fig.4:3) that enters into the front chamber running along said chamber into the rear chamber until it reaches a grinding means (col.21, lines 23-46).
Yamanobe et al. appears silent to describe the type of the grinding means.
Kline et al. discloses a system for treatment of infectious waste (col.1, lines 17-23) that uses a rotating grinding means (this phrase is considered to invoke 112(f) and is equivalent to 62a-62e as shown in Fig.3) in order to mechanically fragments and decontaminates infectious waste (col.1, lines 18-20). The rotatable blades 62a-62e in Kline et al. are considered solid, hard and heavy cylinder (unlabeled cylindrical body supporting rotatable blades 62a-62e) that are associated with an invisible transverse axis, said cylinder being provided with a set of longitudinal slots (Fig.3:62a-62e) from base to base that form edges with the cylinder surface. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
Regarding claims 2-5 and 7, Yamanobe et al. appears silent to describe the type of the grinding means.
Kline et al. discloses a system for treatment of infectious waste (col.1, lines 17-23) that uses rotating grinders (Fig.3:32a and 62a) in order to mechanically fragments and decontaminates infectious waste (col.1, lines 18-20). The rotatable grinders have V-shaped profile where the edge angle formed between the cylinder surface and the walls of the slots is greater than 90% (the unlabeled edges of the rotatable lower grinder shown in Fig.3 has the walls of the slots have angles greater than 90%) and is  the edge angle formed between the cylinder surface and the walls of the slots is greater than 90° and smaller than 100° (the unlabeled edges of the rotatable lower grinder as shown in Fig.3). In addition, Kline et al. illustrates that the slots are evenly distributed (Fig.3:62a-62e) around the cylindrical surface, and that edges formed with the cylinder surface are teethed (the shapes of rotatable blades 32a and 62a in Fig.3 are teethed. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Kline et al. rotatable grinding system to Yamanobe et al. system in order to mechanically fragments and decontaminates infectious waste.
Regarding claims 6 and 8, Yamanobe et al. appears silent to describe the type of the grinding means.
Kline et al. discloses a system for treatment of infectious waste (col.1, lines 17-23) that uses rotating grinders (Fig.3:32a and 62a) in order to mechanically fragments and decontaminates infectious waste (col.1, lines 18-20). Furthermore, Kline et al. shows in Fig.3 that the number of slots is 5. And Kline et al. appears silent to disclose the inherent measurements of the system shown in Fig.3. However, one of ordinary skill in the art would readily recognize that depending on the amount of waste to be treated, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798